Citation Nr: 1040317	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  07-21 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an effective date earlier than June 13, 2006, for 
the award of additional dependency allowance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to October 
1967.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an October 2006 decision of the Hartford, 
Connecticut, Department of Veterans Affairs (VA) Regional Office 
(RO).


FINDINGS OF FACT

1.  In a March 1998 letter, the Veteran was notified that he was 
being paid as a single veteran with no dependents.  He was 
provided VA Form 21-8764, Disability Compensation Award 
Attachment-Important Information, which informed him that he 
could receive additional compensation benefits for a spouse and 
children; as well as a VA Form 21-686c, Declaration of Status of 
Dependents.

2.  In an August 2003 letter, the Veteran was notified that he 
was being paid as a single veteran with no dependents.  He was 
provided VA Form 21-8764, which informed him that he could 
receive additional compensation benefits for a spouse and 
children.

3.  The Veteran first submitted VA Form 21-686c on June 13, 2006.


CONCLUSION OF LAW

The criteria for an effective date earlier than June 13, 2006, 
for the award of additional compensation for dependency allowance 
are not met.  38 U.S.C.A. §§ 1115, 5110(f) (West 2002); 38 C.F.R. 
§ 3.401(b) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The requirements of the Veterans Claims Assistance Act of 2000 
(VCAA) have been met.  In the October 2006 decision, the RO 
awarded the Veteran additional compensation for a dependent and 
an effective date was assigned based upon his submission of a 
request for such benefit.  As such, the notice requirements of 
38 U.S.C.A. § 5103(a), have been met.  Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007). The RO properly issued a statement of 
the case addressing the earlier effective date issue.  See 
38 U.S.C.A. § 7105(d).

While VA has not obtained any records in connection with the 
Veteran's claim for an earlier effective date, the nature of this 
claim is that the decision must be based upon evidence already 
in, or constructively in, the claims file.  

The Veteran was provided the opportunity to meaningfully 
participate in the adjudication of his claims and did in fact 
participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  
Hence, there is no error or issue that precludes the Board from 
addressing the merits of this appeal.  

II.  Earlier Effective Date

Veterans having a 30 percent or more service-connected disability 
may be entitled to additional compensation for a spouse, 
dependent parents, or unmarried children under 18 (or under 23 if 
attending an approved school) or when prior to age 18 the child 
has become permanently incapable of self- support because of 
mental or physical defect.  38 U.S.C.A. § 1115; 38 C.F.R. § 
3.4(b)(2) (2010).

An award of additional compensation for dependents based on the 
establishment of a rating in the percentage specified by law for 
that purpose shall be payable from the effective date of such 
rating, but only if proof of dependents is received within one 
year from the date of such rating.  38 U.S.C.A. § 5110(f); 38 
C.F.R. § 3.401(b)(1).  

The earliest that the additional award of compensation for 
dependents can occur is the first day of the month following the 
effective date.  38 U.S.C.A. § 5111(a) (West 2002); 38 C.F.R. § 
3.31 (2010).

The Board notes that, "[t]here is a presumption of regularity 
that attaches to actions of public officials."  Woods v. Gober, 
14 Vet. App. 214, 220 (2000) (citing INS v. Miranda, 459 U.S. 14, 
18 (1982); United States v. Chemical Foundation, 272 U.S. 1, 14-
15 (1926).  The United States Court of Appeals for Veterans 
Claims (Court) has applied the presumption of regularity to "all 
manner of VA processes and procedures."  Woods, 14 Vet. App. at 
220.  See Schoolman v. West, 12 Vet. App. 307, 310 (1999) 
(applying presumption as to whether RO sent to claimant the 
application form for dependency and indemnity compensation).

In a February 1998 decision, the hearing officer granted an 
increased rating to 30 percent for ureterolithiasis effective 
September 16, 1996.  The Veteran had not been in receipt of a 
30 percent evaluation for VA compensation prior to this time.  In 
the March 1998 notification letter, VA informed the Veteran of 
his new monthly payment and that VA was paying him "as a single 
veteran with no dependents."  The RO attached VA Form 21-8764, 
Disability Compensation Award Attachment-Important Information, 
and VA Form 21-686c, Declaration of Status of Dependents.  

VA Form 21-8764 informs the reader that veterans having a 
30 percent or more service-connected evaluation may be entitled 
to additional compensation for a spouse and unmarried children.  
In VA Form 21-686c, it informs the reader that the information 
asked in the form is to determine marital status and eligibility 
for an additional allowance for dependents under 38 U.S.C. 
§ 1115.  

In an August 2003 letter, the RO informed the Veteran that it had 
implemented the July 2003 Board decision that awarded service 
connection for a psychiatric disorder and informed him of his new 
monthly amount (the Veteran was now in receipt of a combined 
50 percent evaluation).  In the letter, VA stated, "We are 
paying you as a single veteran with no dependents."  It 
informed the Veteran that it was enclosing a VA Form 21-8764, 
which explained certain factors concerning his benefits.  A VA 
Form 21-686c was not shown to be attached to the August 2003 
letter.  

At no time was VA correspondence returned as undeliverable.  
Hence, the Board must assume that the United States Postal 
Service delivered the mail to the appellant's address of record.

On June 13, 2006, VA received a completed VA Form 21-686c from 
the Veteran.

In an October 2006 letter, the RO informed the Veteran that 
additional benefits for his spouse would be paid as of July 1, 
2006.  

That same month, the Veteran submitted a statement, asserting he 
never knew that if his evaluation was in excess of 30 percent, he 
could collect additional compensation for his spouse.  He wrote 
he had been married for 23 years and wanted an earlier effective 
date.  

In the Veteran's February 2007 notice of disagreement, he stated 
that when he received his marriage certificate in 1983 (the year 
he got married), he made a copy of it and brought it to the RO in 
Hartford, Connecticut in November 1983.  He stated he spoke to a 
receptionist and was told that there was a long waiting period to 
speak to a veterans service officer because of a staff shortage.  
The Veteran described that he explained to the receptionist that 
he had a marriage certificate and wanted to place his wife as a 
dependent.  He stated that the receptionist offered to take the 
copy of the marriage certificate to the veterans service officer 
and that it would be entered into his records.  The Veteran 
stated that the following month he was awarded an increased 
rating and he assumed that his wife was listed as a dependent.  
He noted his assumption was incorrect because his disability 
award was increased because of the yearly cost of living 
adjustment.  The Veteran stated he had no recollection of 
receiving VA Form 21-686c or VA Form 21-8764 per the March 1998 
letter.  

The Board has carefully reviewed the evidence of record and finds 
that the preponderance of the evidence is against entitlement to 
an earlier effective date for additional compensation as a result 
of a dependent.  As noted above, the presumption of regularity 
applies to VA rating decisions.  The March 1998 notification 
letter explicitly informed the Veteran that (1) he was being paid 
as a single veteran with no dependents; (2) if he had a 
30 percent evaluation or more for his service-connected 
disabilities, he may be entitled to additional compensation for a 
spouse and dependent children; and (3) VA Form 21-686c needed to 
be completed for VA to determine marital status and eligibility 
for additional allowance for dependents.  As a result of the 
presumption of regularity, the Board presumes that the RO 
attached the two forms to the notification letter.  Further, the 
undersigned observes that the fact that the appellant was married 
in 1983, does not mean that VA could automatically assume as fact 
that he was still married in 1998.  Hence, to receive additional 
compensation based on dependents he needed to submit the required 
documentation. 

While the Veteran is competent to assert that he did not receive 
either the VA Form 21-8764 and VA Form 21-686c in the March 1998 
letter, in order to rebut the presumption of regularity, he must 
submit "clear evidence to the effect that [VA's] regular mailing 
practices [were] not regular or that they were not followed."  
See Woods, 14 Vet. App. at 220.  The Veteran has made no attempt 
at such a showing here, relying instead on his recollection that 
the forms were not attached to the March 1998 letter.  A 
statement that a document from VA was not received is 
insufficient to rebut the presumption of regularity.  YT v. 
Brown, 9 Vet. App. 195, 199 (1996).

It must be noted that the March 1998 letter explicitly informed 
the Veteran that he was being paid as a single veteran with no 
dependents.  Thus, he was put on notice that he was not receiving 
any additional allowance for a dependent at that time.  

When the Veteran was awarded additional compensation benefits in 
2003, the RO again informed him that he was being paid as a 
single veteran with no dependents.  This statement is in its own 
paragraph.  Thus, the Veteran was informed, explicitly and 
conspicuously that he was being paid as a single veteran with no 
dependents.  Attached to that 2003 letter was VA Form 21-8764, 
which explicitly informed the appellant that a veteran with a 
30 percent or more evaluation may be entitled to additional 
compensation for a spouse.  Thus, on two occasions prior to June 
2006, the Veteran was informed that he was not receiving 
additional compensation for a dependent, and it was up to him to 
notify VA if he was not single or if he had dependents.  

The Board acknowledges that in the Veteran's notice of 
disagreement, received in February 2007, he recalled bringing in 
his marriage certificate in 1983, and that when he saw an 
increase in his benefit the following month, he assumed that he 
was receiving additional benefits because of his wife being 
listed as a dependent.  In October 2006, however, he stated that, 
"I never knew if over 30% I could collect for my spouse."  
(Emphasis in the original.)  

The February 2007 statement directly contradicts his October 2006 
statement.  The February 2007 statement indicates that he has 
always known he could be paid additional compensation for a 
dependent. (Never knew vs. always knew.)  The October 2006 
statement is more credible, as the evidence supports this 
statement.  Specifically, it is more logical to conclude that he 
would have submitted the VA Form 21-686c in 1998, when first 
informed of the ability to receive additional compensation for 
dependents if they knew it would provide more compensation 
benefits.  The February 2007 statement is accorded no probative 
value as it is contradictory.  In any event, the Veteran would 
not have been entitled to additional compensation prior to 1996 
because he was not in receipt of an evaluation of 30 percent or 
more for VA compensation prior to September 1996.

The August 2003 notification letter did not provide the Veteran 
with VA Form 21-686c.  The Board finds that there was no duty on 
VA's part to re-inform the Veteran in the August 2003 
notification letter of the need to submit VA Form 21-686c to be 
paid additional compensation for dependents.  See M21-MR, Part 
III.iii.5.A.1.h. (development for dependency information applies 
only when a rating is received showing a combined evaluation of 
30 percent or more or when it is apparent the veteran's service-
connected disability will warrant at least a 30 percent 
evaluation).  The Veteran's service-connected disabilities first 
met this requirement as of the February 1998 hearing officer's 
decision.  There is nothing in the M21-MR indicating that VA must 
inform the Veteran every time additional benefits are granted.

The Board acknowledges that there may have been some confusion in 
the RO's February 2007 letter to the Veteran regarding the March 
1998 notification letter.  Specifically, the RO stated the 
following, in part:

VA letter dated March 12, 1998 notified you that 
we granted an increased evaluation of 30 percent 
from September 16, 1996.  The letter advised you 
in part, "We're paying you as a single veteran 
with no dependents."  We included VA Form 21-
686c, Declaration of Status of Dependents, and VA 
Form 21-8764, Disability Compensation Award 
Attachment, telling you how you may receive 
additional compensation for dependents.  There is 
no record of a reply to our letter of September 
16, 1996 (sic) regarding the dependency issue 
within a year from notification of our award.

(Italics in original.)

In February 2007, the RO mistakenly used the effective date 
assigned to the 30 percent evaluation as the date of the March 
1998 letter.  This clearly caused the Veteran confusion since he 
alleges that he never received a September 1996 letter.  He is 
correct in that there is no September 1996 letter.  This error 
does not impact the analysis above regarding his allegation that 
he did not receive the VA forms in the March 1998 letter.  There 
is no evidence that the error prejudiced the appellant.

In summary, the VA Form 21-686c was not received from the Veteran 
until June 13, 2006.  Under 38 U.S.C.A. § 5111(a) and 38 C.F.R. 
§ 3.31 additional compensation for a dependent could not be paid 
prior to July 1, 2006.  Based on the evidence, the criteria for 
an effective date earlier than June 13, 2006, for the award of 
additional compensation for dependents are not met.  Accordingly 
the claim must be denied. 

In reaching this decision the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the evidence 
is against the appellant's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to an effective date earlier than June 13, 2006, for 
additional compensation payable for dependents is denied.



_______________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


